DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/4/2020.
Claims 27, 34, 37 have been amended.
Claims 18-26, 28-33, 35-36 and 38-46 have been cancelled.
Claims 1-17, 27, 34, 37 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20190090191A1 with provisional application 62/673,718 filed on 5/18/2018) in view of (3GPP TSG RAN WG2 Meeting #100 R2-1712993, Reno, USA, 27th – 1st December 2017 from IDS) hereinafter referred to as “3GPP”.
Regarding Claim 1, Liu discloses a wakeup signal region update method (see FIG. 6, para 98), comprising: 
(see para 99, the UE may monitor for wakeup signaling associated with a UE group that includes the UE), wherein the wakeup signal carries a wakeup region indicator (Examiners Note: Using BRI consistent with the specification, the limitation “wakeup signal carries a wakeup region indication” has been interpreted to mean “wakeup signal carries a cell identifier of the UE”. Based on this interpretation, see para 101, the UE may receive a wakeup signal, wherein the wakeup signal corresponds to at least one of a cell identifier associated with the UE. For example, at least a portion of the cell identifier may be indicated by the wakeup signal (e.g., a preamble of the wakeup signal). The UE may receive the wakeup signal based at least in part on the preamble, the UE is configured to detect the parameter of the preamble); 
Liu does not disclose details regarding: updating, by the terminal, a wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signal received.
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, The UE process for the WUS (wake up signal) detection is as follows. The UE monitors the channel for WUS at pre-determined occasions. There are two possible scenarios upon detecting the WUS. If the information carried in the first part matches the identity of the camped cell, then the UE continues to check for the existence of the second part. In this case, if the UE detects the second part carrying wake-up information related to its identity, it then concludes that a WUS is detected and continues to decode MPDCCH and PDSCH (whenever needed). If no wake-up information related to UE (or group of UEs) identity(ies) is detected, the UE considers this as a go-to-sleep command and goes back to sleep. On the other hand, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell, the UE falls back to the legacy cell reselection/i.e. representing reselection by updating a wakeup region indicator of the terminal carried by the wakeup signal received.  
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Liu, so as to update the wakeup region indicator or cell identity for cell reselection, as taught by 3GPP, to enable the terminal device to select the correct i.e. changed serving cell indicated by the wakeup signal.

Regarding Claim 2, Liu discloses the method according to claim 1, further comprising: detecting, by the terminal, received energy of the wakeup signal (see para 102, the UE may optionally determine a reference value based at least in part on a transmission power of the wakeup signal); 
Liu does not disclose details regarding: the updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signal received comprises: updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried 
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell/i.e. representing the received energy or power of the wakeup signal, the UE falls back to the legacy cell reselection/i.e. representing reselection or updating a wakeup region indicator of the terminal carried by the wakeup signal received.  
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Liu, so as to update the wakeup region indicator or cell identity for cell reselection based on received energy of the wakeup signal, as taught by 3GPP, to enable the terminal device to select the correct i.e. changed serving cell indicated by the higher power of the wakeup signal. Examiners Note: Comparing the energy or power to a threshold is a design choice.

Regarding Claim 7, Liu does not disclose details regarding: the updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signal received comprises: detecting, by the terminal, a wakeup region update timer; and updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator 
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, a validity timer for the WUS can be used and UE will continue to monitor the WUS signal from the cell from where it received the WUS configuration. When this timer expires and UE is not woken up by any WUS signal prior to paging, then the UE will perform legacy cell reselection. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Liu, so as to update the wakeup region indicator or cell identity for cell reselection, as taught by 3GPP, to minimize UE sleep time (see 3GPP, section 2.2).

Regarding Claim 27, Liu discloses a communication device (see FIG. 2, para 63, UE 120, with processor 280, memory 282, TX MIMO processor 266, and at para 125, the computer-readable medium/memory 1008 may also be used for storing data that is manipulated by the processor 1006 when executing software), comprising: a processor, a memory and a transceiver, wherein the processor is configured to read programs in the memory to perform the method of claim 1.  

Claims 3-6, are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of 3GPP in view of Kela (US20180007734A1).
Regarding Claim 3, Liu in view of 3GPP discloses: the updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signal, in the condition that the received energy of the wakeup signal is greater than or equal to the wakeup signal energy threshold; and updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signals selected.
Liu in view of 3GPP does not disclose details regarding: selecting, by the terminal, one or more wakeup signals from a plurality of wakeup signals, in the condition that the terminal receives the plurality of wakeup signals, and the received energy of each of the plurality of wakeup signals is greater than or equal to the wakeup signal energy threshold.
In the same field of endeavor, Kela discloses this limitation: see para 134, the processor 106 (i.e. UE 100 depicted in FIG. 1) is then configured to measure a signal quality SINR included in the plurality of CTRLS/i.e. the downlink control signals including wake-up signals (WUB). The processor 106 is also configured to select a WUB included in a CTRLS having a signal quality SINR high exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal; and at para 22, the CTRLS (downlink control signal) includes a wake-up signal (WUB); also see para 127.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu and the disclosure of 3GPP, so as to select by the terminal, one or more (see Kela, para 136).

Regarding Claim 4, Liu in view of 3GPP does not disclose details regarding: the selecting, by the terminal, one wakeup signal from the plurality of wakeup signals comprises: randomly selecting, by the terminal, one wakeup signal from the plurality of wakeup signals; or selecting, by the terminal, a wakeup signal with a highest received energy from the plurality of wakeup signals.
In the same field of endeavor, Kela discloses this limitation: the selecting, by the terminal, one wakeup signal from the plurality of wakeup signals comprises: or selecting, by the terminal, a wakeup signal with a highest received energy from the plurality of wakeup signals (see para 134, the processor 106 (i.e. UE 100 depicted in FIG. 1) is then configured to measure a signal quality SINR included in the plurality of CTRLS/i.e. the downlink control signals including wake-up signals (WUB). The processor 106 is also configured to select a WUB included in a CTRLS having a signal quality SINR high exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal; and at para 22, the CTRLS (downlink control signal) includes a wake-up signal (WUB); also see para 127.
(see Kela, para 136).

Regarding Claim 5, Liu in view of 3GPP discloses: the updating, by the terminal, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the wakeup signal received.
Liu in view of 3GPP does not disclose details regarding: detecting, by the terminal, one or more downlink reference signals received by the terminal; and acquiring, by the terminal, at least one receiving moment of a downlink reference signal meeting a set condition among the one or more downlink reference signals; oror or detecting, by the terminal, a signal to interference plus noise ratio of the one or more downlink reference signals, and acquiring, by the terminal, at least one receiving moment of the downlink reference signal of which the signal to interference plus noise ratio is greater than or equal to a signal to interference plus noise ratio threshold among the one or more downlink reference signals.

	detecting, by the terminal, one or more downlink reference signals received by the terminal (see para 133, the receiver 102 (UE) is further configured to receive at least one more CTRLS/i.e. one or more downlink reference signals); and 
acquiring, by the terminal, at least one receiving moment of a downlink reference signal meeting a set condition among the one or more downlink reference signals (see para 134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS, and is also configured to select a WUB included in a CTRLS, having a signal quality SINR exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal); 
determining, by the terminal, a wakeup signal used for updating the wakeup region indicator of the terminal according to at least one receiving moment of the downlink reference signal meeting the set condition and a relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “selecting a wakeup signal WUB that is closest to the next downlink reference signal”. Based on this interpretation, see FIG. 8a, para 164, At the point in time indicated by “Wake-up signal to Short DRX”, the user equipment indicated in the wake-up signal switches into a short-DRX cycle mode at the start of the next downlink control channel signal. Thus, the start of the next downlink control channel signal here corresponds to the time point tWUB); 
the detecting, by the terminal, the one or more downlink reference signals received by the terminal, and the acquiring, by the terminal, at least one receiving moment of a downlink reference signal meeting the set condition among the one or more downlink reference signals comprises: detecting, by the terminal, a signal to interference plus noise ratio of the one or more downlink reference signals, and acquiring, by the terminal, at least one receiving moment of the downlink reference signal of which the signal to interference plus noise ratio is greater than or equal to a signal to interference plus noise ratio threshold among the one or more downlink reference signals (see para 134, the processor 106 (i.e. UE 100 depicted in FIG. 1) is then configured to measure a signal quality SINR included in the plurality of CTRLS/i.e. the downlink control signals including wake-up signals (WUB). The processor 106 is also configured to select a WUB included in a CTRLS having a signal quality SINR high exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal; and at para 22, the CTRLS (downlink control signal) includes a wake-up signal (WUB); also see para 127.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu and the disclosure of 3GPP, so as to select by the terminal, one or more wakeup signals from a plurality of wakeup signals, the received energy of each of the plurality of wakeup signals is greater than or equal to the wakeup signal (see Kela, para 136).

Regarding Claim 6, Liu in view of 3GPP does not disclose details regarding: the relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal comprises that: the wakeup signal used for updating the wakeup region indicator of the terminal is at least one wakeup signal received within a period closest to the receiving moment of the downlink reference signal; or or 
In the same field of endeavor, Kela discloses this limitation: Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “selecting a wakeup signal WUB that is closest to the next downlink reference signal”. Based on this interpretation, see FIG. 8a, para 164, At the point in time indicated by “Wake-up signal to Short DRX”, the user equipment indicated in the wake-up signal switches into a short-DRX cycle mode at the start of the next downlink control channel signal. Thus, the start of the next downlink control channel signal here corresponds to the time point tWUB
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu and the disclosure of 3GPP, so as that the selected wakeup signal WUB is closest to the next downlink reference signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Claims 8-9, 11, 17, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of 3GPP in view of Sang (US20190045481A1).
Regarding Claim 8, Liu discloses a wakeup signal region update method, comprising: 
receiving, by a terminal, a wakeup signal (see para 99, the UE may monitor for wakeup signaling associated with a UE group that includes the UE); 
the information of the wakeup signal at least comprises a wakeup region indicator carried by the wakeup signal (Examiners Note: Using BRI consistent with the specification, the limitation “wakeup signal carries a wakeup region indication” has been interpreted to mean “wakeup signal carries a cell identifier of the UE”. Based on this interpretation, see para 101, the UE may receive a wakeup signal, wherein the wakeup signal corresponds to at least one of a cell identifier associated with the UE. For example, at least a portion of the cell identifier may be indicated by the wakeup signal (e.g., a preamble of the wakeup signal). The UE may receive the wakeup signal based at least in part on the preamble, the UE is configured to detect the parameter of the preamble; also see para 104); and
Liu does not disclose details regarding: receiving, by the terminal, a wakeup region indicator configured, according to the information of the wakeup signal, by the base station for the terminal.
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, The UE process/receives, for the WUS (wake up signal) detection is as follows. The UE monitors the channel for WUS at pre-determined occasions. There are two possible scenarios upon detecting the WUS. If the information carried in the first part matches the identity of the camped cell, then the UE continues to check for the existence of the second part. In this case, if the UE detects the second part carrying wake-up information related to its identity, it then concludes that a WUS is detected and continues to decode MPDCCH and PDSCH (whenever needed). If no wake-up information related to UE (or group of UEs) identity(ies) is detected, the UE considers this as a go-to-sleep command and goes back to sleep. On the other hand, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell, the UE falls back to the legacy cell reselection.  

Liu in view of 3GPP does not disclose details regarding: transmitting, by the terminal, information of the wakeup signal to a base station, 
Sang discloses this limitation: see para 181, the UE receives main device assistance in the form of information to help the network access node and the UE share paging beam information, paging resources/i.e. representing paging for waking up a UE (see para 73). The UE sends an uplink page before downlink synchronization completes… UE sends uplink page including a preamble, as well as a beam ID/i.e. sending by the UE uplink page to the base station with information about wakeup signal; also see para 73, paging is used by a communications system to locate and wake up a UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to receive and process the wakeup signal information, as taught by Sang, for uplink synchronization with the base station (see Sang para 75).

Regarding Claim 9, Liu discloses the method according to claim 8, wherein the information of the wakeup signal further comprises received energy information of the wakeup signal (see para 102, the UE may optionally determine a reference value based at least in part on a transmission power/i.e. representing received energy, of the wakeup signal).

Regarding Claim 11, Liu discloses a wakeup signal region update method, comprising: 
transmitting, by a base station, a wakeup signal (see para 99, the UE may monitor for wakeup signaling associated with a UE group that includes the UE/i.e. transmitted by the base station), wherein
the wakeup signal carries a wakeup region indicator; the information of the wakeup signal comprises information of a wakeup signal transmitted by a base station covering a neighboring cell and received by the terminal, and the information of the wakeup signal at least comprises a wakeup region indicator carried by the wakeup signal; and configuring by the base station, a wakeup region indicator for the terminal according to the information of the wakeup signal (Examiners Note: Using BRI consistent with the specification, the limitation “wakeup signal carries a wakeup region indication” has been interpreted to mean “wakeup signal carries a cell identifier of the UE”. Based on this interpretation, see para 101, the UE may receive a wakeup signal, wherein the wakeup signal corresponds to at least one of a cell identifier associated with the UE. For example, at least a portion of the cell identifier may be indicated by the wakeup signal (e.g., a preamble of the wakeup signal). The UE may receive the wakeup signal based at least in part on the preamble, the UE is configured to detect the parameter of the preamble/i.e. configured by the base station).
Liu does not disclose details regarding: wakeup region update method.
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, The UE process/receives, for the WUS (wake up signal) detection is as follows. The UE monitors the channel for WUS at pre-determined occasions. There are two possible scenarios upon detecting the WUS. If the information carried in the first part matches the identity of the camped cell, then the UE continues to check for the existence of the second part. In this case, if the UE detects the second part carrying wake-up information related to its identity, it then concludes that a WUS is detected and continues to decode MPDCCH and PDSCH (whenever needed). If no wake-up information related to UE (or group of UEs) identity(ies) is detected, the UE considers this as a go-to-sleep command and goes back to sleep. On the other hand, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell, the UE falls back to the legacy cell reselection/i.e. updating the wakeup region for cell reselection/i.e. representing the updating a wakeup signal region or cell id or cell reselection.  

Liu in view of 3GPP does not disclose details regarding: receiving, by the base station, information, transmitted by a terminal, of a wakeup signal, 
Sang discloses this limitation: see para 181, the UE optionally receives main device assistance in the form of information, to help the network access node and the UE determine sharing paging beam information, paging resources/i.e. representing paging for waking up a UE (see para 73). The UE sends an uplink page before downlink synchronization completes… UE sends uplink page including a preamble, as well as beam ID; also see para 73-75, paging is used by a communications system to locate and wake up a UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to transmit the wakeup signal information in a paging signal to the base station, as taught by Sang, for uplink synchronization with the base station (see Sang para 75).

Regarding Claim 17, Liu discloses the method according to claim 11 but does not disclose details regarding: the configuring, by the base station, the wakeup 
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, a validity timer for the WUS can be used and UE will continue to monitor the WUS signal from the cell from where it received the WUS configuration. When this timer expires and UE is not woken up by any WUS signal prior to paging, then the UE will perform legacy cell reselection. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Liu, so as to update the wakeup region indicator or cell identity for cell reselection, as taught by 3GPP, to minimize UE sleep time (see 3GPP, section 2.2).

Regarding Claim 34, Liu discloses a communication device, comprising: a processor, a memory and a transceiver, wherein the processor is configured to read programs in the memory (see FIG. 2, para 63, UE 120, with processor 280, memory 282, TX MIMO processor 266, and at para 125, the computer-readable medium/memory 1008 may also be used for storing data that is manipulated by the processor 1006 when executing software), to perform the method of claim 8.

Regarding Claim 37, Liu discloses a communication device, comprising: a processor, a memory and a transceiver, wherein the processor is configured to read programs in the memory (see FIG. 2, para 63, UE 120, with processor 280, memory 282, TX MIMO processor 266, and at para 125, the computer-readable medium/memory 1008 may also be used for storing data that is manipulated by the processor 1006 when executing software) to perform the method of claim 11.

Claims 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of 3GPP in view of Sang, further in view of Kela.
Regarding Claim 10, Liu in view of 3GPP does not disclose details regarding: transmitting, by the terminal, the information of the downlink reference signal to the base station; 
Sang discloses this limitation: see para 181, the UE receives main device assistance in the form of information to help the network access node and the UE share paging beam information, paging resources or paging occasion PO/i.e. representing paging with wake up signal for UE (see para 73). The UE sends an uplink page before downlink synchronization completes, the uplink page including a preamble, as well as a UE ID or beam ID/i.e. uplink page to the base station with information about wakeup signal; also see para 73, paging is used by a communications system to locate and wake up a UE; also see para 75.
(see Sang para 75).
Liu in view of 3GPP in view of Sang does not disclose all the details regarding: detecting, by the terminal, a downlink reference signal received by the terminal; obtaining, by the terminal, information of the downlink reference signal; and transmitting, by the terminal, the information of the downlink reference signal to the base station; wherein the information of the downlink reference signal comprises one or more pieces of the following information: received energy information of the downlink reference signal; signal quality information of the downlink reference signal; received signal strength of the downlink reference signal; or a signal to interference plus noise ratio of the downlink reference signal.
In the same field of endeavor, Kela discloses these limitations:
detecting, by the terminal, a downlink reference signal received by the terminal (see para 133, the receiver 102 (UE) is further configured to receive at least one more CTRLS/i.e. one or more downlink reference signals); 
obtaining, by the terminal, information of the downlink reference signal (see para 134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS); and 
one or more pieces of the following information: (see para 134, The processor 106 (UE) is configured to measure a signal quality SINR included in the plurality of CTRLS/i.e. the downlink reference signal).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu, the disclosure of 3GPP and Sang, so as to detect downlink reference signal by the terminal, and obtain signal to interference plus noise ratio of the downlink reference signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Regarding Claim 12, Liu discloses the method according to claim 11, wherein the information of the wakeup signal further comprises received energy information of the wakeup signal (see para 102, the UE may optionally determine a reference value based at least in part on a transmission power of the wakeup signal); 
Liu does not disclose details regarding: configuring, by the base station, the wakeup region indicator for the terminal according to the information of the wakeup signal 
see Section 2.2, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell, the UE falls back to the legacy cell reselection/i.e. representing reselection or updating a wakeup region indicator.
Liu in view of 3GPP does not disclose details regarding: the information of the wakeup signal comprises: configuring, by the base station, the wakeup region indicator for the terminal according to the wakeup region indicator carried by the wakeup signal of which the received energy is greater than or equal to a wakeup signal energy threshold.
In the same field of endeavor, Kela discloses this limitation: see paras 133-134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS, and is also configured to select a WUB included in a CTRLS, having a signal quality SINR exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to update the wakeup region indicator or cell identity for cell reselection based on the threshold of the received energy of the wakeup signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Regarding Claim 13, Liu in view of 3GPP discloses: the configuring, by the base station, the wakeup region indicator for the terminal according to the wakeup region indicator carried by the wakeup signal (Examiners Note: Using BRI consistent with the specification, the limitation “wakeup signal carries a wakeup region indication” has been interpreted to mean “wakeup signal carries a cell identifier of the UE”. Based on this interpretation, see para 101, the UE may receive a wakeup signal, wherein the wakeup signal corresponds to at least one of a cell identifier associated with the UE. For example, at least a portion of the cell identifier may be indicated by the wakeup signal (e.g., a preamble of the wakeup signal). The UE may receive the wakeup signal based at least in part on the preamble, the UE is configured to detect the parameter of the preamble/i.e. configured by the base station); comprises: 
selecting, by the base station, one or more wakeup signals from a plurality of wakeup signals in the condition that the information of the wakeup signal comprises the plurality of wakeup signals carrying different wakeup region indicators (see para 90, The base station may select the resource, of the one or more first resources or the one or more second resources, based at least in part on whether the wakeup signal is to be transmitted to the first UE group or the second UE group), 
Liu in view of 3GPP does not disclose: configuring, by the base station, the wakeup region indicator for the terminal according to the wakeup region indicator carried by the one or more wakeup signals selected by the base station 
 see para 90, A downlink narrow beam sweeping solution using downlink beams transmitted by the network with downlink paging information and downlink signals/i.e. the base station configures the wakeup signal comprising the wakeup information details. Reference signals or synchronization signals may be used for downlink paging by scheduling or blind detection. This is an approach considered for a beamformed 5G NR downlink paging systems; and at para 181, the UE optionally receives main device assistance in the form of information to help the network access node and the UE determine sharing paging beam information, paging resources/i.e. representing paging for waking up a UE (see para 73). The UE sends an uplink page before downlink synchronization completes… UE sends uplink page including a preamble (such as a random access preamble), as well as a UE ID or beam ID/i.e. uplink page to the base station with information about wakeup signal; also see para 73, paging is used by a communications system to locate and wake up a UE; also see para 75). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to receive and process the wakeup signal information, as taught by Sang, for uplink synchronization with the base station (see Sang para 75).

In the same field of endeavor, Kela discloses this limitation: see paras 133-134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS, and is also configured to select a WUB included in a CTRLS, having a signal quality SINR exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to update the wakeup region indicator or cell identity for cell reselection based on the threshold of the received energy of the wakeup signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Regarding Claim 14, Liu discloses at para 90, the base station may select and transmit the resource, of the one or more first resources or the one or more second resources, based at least in part on whether the wakeup signal is to be transmitted to the first UE group or the second UE group.
Liu in view of 3GPP does not disclose details regarding: selecting, by the base station, one wakeup signal from the plurality of wakeup signals
Sang discloses this limitation: see para 90, A downlink narrow beam sweeping solution using downlink beams transmitted by the network with downlink paging information and downlink signals/i.e. the base station configures the wakeup signal comprising the wakeup information details. Reference signals or synchronization signals may be used for downlink paging by scheduling or blind detection. This is an approach considered for a beamformed 5G NR downlink paging systems; and at para 181, the UE optionally receives main device assistance in the form of information to help the network access node and the UE determine sharing paging beam information, paging resources/i.e. representing paging for waking up a UE (see para 73). The UE sends an uplink page before downlink synchronization completes… UE sends uplink page including a preamble (such as a random access preamble), as well as a UE ID or beam ID/i.e. uplink page to the base station with information about wakeup signal; also see para 73, paging is used by a communications system to locate and wake up a UE; also see para 75). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to configure the wakeup signal, as taught by Sang, for uplink synchronization with the base station (see Sang para 75) and also based 
Liu in view of 3GPP in view of Sang do not disclose: selecting, from the plurality of wakeup signals comprises: or selecting a wakeup signal with a highest received energy from the plurality of wakeup signals.
In the same field of endeavor, Kela discloses this limitation: see paras 133-134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS, and is also configured to select a WUB included in a CTRLS, having a signal quality SINR exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to update the wakeup region indicator or cell identity for cell reselection based on the threshold of the received energy of the wakeup signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Regarding Claim 15, Liu discloses the method according to claim 11, further comprising: 
(Examiners Note: Using BRI consistent with the specification, the limitation “wakeup signal carries a wakeup region indication” has been interpreted to mean “wakeup signal carries a cell identifier of the UE”. Based on this interpretation, see para 101, the UE may receive a wakeup signal, wherein the wakeup signal corresponds to at least one of a cell identifier associated with the UE. For example, at least a portion of the cell identifier may be indicated by the wakeup signal (e.g., a preamble of the wakeup signal). The UE may receive the wakeup signal based at least in part on the preamble, the UE is configured to detect the parameter of the preamble); 
Liu does not disclose the step of updating: a wakeup signal used for updating the wakeup region indicator of the terminal.
In the same field of endeavor, 3GPP discloses this limitation: see Section 2.2, The UE process for the WUS (wake up signal) detection is as follows. The UE monitors the channel for WUS at pre-determined occasions. There are two possible scenarios upon detecting the WUS. If the information carried in the first part matches the identity of the camped cell, then the UE continues to check for the existence of the second part. In this case, if the UE detects the second part carrying wake-up information related to its identity, it then concludes that a WUS is detected and continues to decode MPDCCH and PDSCH (whenever needed). If no wake-up information related to UE (or group of UEs) identity(ies) is detected, the UE considers this as a go-to-sleep command and goes back to sleep. On the other hand, if the UE cannot detect the first part of the WUS at the expected occasion, or if the information carried in the first part of the signal does not match the identity of the serving cell due to, e.g., deterioration in the signal strength of the serving cell, the UE falls back to the legacy cell reselection/i.e. representing reselection by updating a wakeup region indicator of the terminal carried by the wakeup signal received.  
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Liu, so as to update the wakeup region indicator or cell identity for cell reselection, as taught by 3GPP, to enable the terminal device to select the correct i.e. changed serving cell indicated by the wakeup signal.
Liu in view of 3GPP does not disclose details regarding: receiving, by the base station, information, transmitted by the terminal, of a downlink reference signal, wherein the information of the downlink reference signal comprises information of downlink reference signals transmitted by the base station and/or the base station covering the neighboring cell and received by the terminal; and the configuring, by the base station, the wakeup region indicator for the terminal according to the information of the wakeup signal
Sang discloses these limitations:
receiving, by the base station, information, transmitted by the terminal, of a downlink reference signal, wherein the information of the downlink reference see para 181, the UE receives main device assistance in the form of information to help the network access node and the UE, by sharing paging beam information, paging resources or paging occasion PO/i.e. representing paging with wake up signal for UE (para 73, paging is used by a communications system to locate and wake up a UE). The UE sends an uplink page before downlink synchronization completes, the uplink page including a preamble, as well as beam ID);
the configuring, by the base station, the wakeup region indicator for the terminal according to the information of the wakeup signal (see para 90, A downlink narrow beam sweeping solution using downlink beams transmitted by the network with downlink paging information and downlink signals/i.e. the base station configures the wakeup signal comprising the wakeup information details. Reference signals or synchronization signals may be used for downlink paging by scheduling or blind detection. This is an approach considered for a beamformed 5G NR downlink paging systems; and at para 181, the UE optionally receives main device assistance in the form of information to help the network access node and the UE determine sharing paging beam information, paging resources/i.e. representing paging for waking up a UE (see para 73). The UE sends an uplink page before downlink synchronization completes… UE sends uplink page including a preamble (such as a random access preamble), as well as a UE ID or beam ID/i.e. uplink page to the base station with information about wakeup signal; also see para 73, paging is used by a communications system to locate and wake up a UE; also see para 75). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu and 3GPP, so as to receive and process the wakeup signal information, as taught by Sang, for uplink synchronization with the base station (see Sang para 75).
Liu in view of 3GPP disclose the step for updating the wakeup region indicator of the terminal.
Liu in view of 3GPP in view of Sang do not disclose details regarding: the wakeup signal comprises: acquiring, by the base station, at least one receiving moment of a downlink reference signal meeting a set condition and a relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal
In the same field of endeavor, Kela discloses this limitation: 
the wakeup signal comprises: acquiring, by the base station, at least one receiving moment of a downlink reference signal meeting a set condition and a relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “acquiring a see FIG. 8a, para 164, At the point in time indicated by “Wake-up signal to Short DRX”, the user equipment indicated in the wake-up signal switches into a short-DRX cycle mode at the start of the next downlink control channel signal. Thus, the start of the next downlink control channel signal here corresponds to the time point tWUB), and 
the acquiring, by the base station, at least one receiving moment of the downlink reference signal meeting the set condition comprises: acquiring, by the base station, at least one receiving moment of the downlink reference signal of which received energy is greater than a reference signal energy threshold (see paras 133-134, The processor 106 (UE) is then further configured to measure a signal quality SINR included in the plurality of CTRLS, and is also configured to select a WUB included in a CTRLS, having a signal quality SINR exceeding a predetermined signal quality SINR by a threshold SINR as the wake-up signal; 
(see Kela, para 136).

Regarding Claim 16, Liu in view of 3GPP disclose the step for updating the wakeup region indicator of the terminal.
Liu in view of 3GPP in view of Sang do not disclose details regarding: the wakeup signal comprises: acquiring, by the base station, at least one receiving moment of a downlink reference signal meeting a set condition and a relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal
In the same field of endeavor, Kela discloses this limitation: 
the wakeup signal comprises: acquiring, by the base station, at least one receiving moment of a downlink reference signal meeting a set condition and a relative position relationship between the wakeup signal used for updating the wakeup region indicator of the terminal and the receiving moment of the corresponding downlink reference signal comprises that: the wakeup signal used Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “acquiring a wakeup signal WUB that is closest to the next downlink reference signal”. Based on this interpretation, see FIG. 8a, para 164, At the point in time indicated by “Wake-up signal to Short DRX”, the user equipment indicated in the wake-up signal switches into a short-DRX cycle mode at the start of the next downlink control channel signal. Thus, the start of the next downlink control channel signal here corresponds to the time point tWUB); 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu, the disclosure of 3GPP and Sang, so as to select by the terminal, one or more wakeup signals from a plurality of wakeup signals that is closest to the next downlink reference signal, as taught by Kela, to select the best access node for the UE (see Kela, para 136).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472